Citation Nr: 1314558	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  05-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for disability manifested by joint pain other than elbow pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





REMAND

The Veteran served in the Army National Guard from December 1983 to April 2003.  He had periods of active duty from January 1991 to May 1991, from December 1995 to August 1996, and from October 2001 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the procedural history of the service connection matter currently before the Board is a lengthy one, involving multiple remands by the Board for additional development.  The case was most recently before the Board in September 2012, at which time the matter was remanded for the agency of original jurisdiction (AOJ) to obtain from the examiner who had examined the Veteran in October 2011, if still available, an addendum opinion that addressed whether the Veteran's complaints of pain in his spine, left knee, hips, and/or shoulders were caused by his diagnosed lumbar and cervical strain, osteoarthritis of the left knee, left patella chondromalacia, osteoarthritis of the hip, or adhesive capsulitis, or by any other diagnosed disability of the back, left knee, hip, or shoulders.  If the examiner determined that the Veteran's complained-of joint pain was attributable to a known clinical diagnosis, the examiner was asked to opine as to the likelihood that any diagnosed disability manifested by spine, left knee, hip, and/or shoulder pain was related to a period of military service.  If the examiner determined that the Veteran had any joint pain that was not the result of a diagnosed disability, the examiner was to opine as to whether such pain represented an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.

The Board specifically stated that any opinion as to nexus, regardless of whether it was negative or positive, was to be supported by the lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion and that the examiner must address the in-service 

notations of knee pain and the documented fall and injury to the knee in 2002.  The examiner was also asked to set forth in detail any medical reasons for accepting or rejecting the Veteran's statements regarding the onset and continuity of pain.  The Board further indicated that if the October 2011 examiner was no longer available, the Veteran was to be scheduled for a VA examination to answer the questions posed in the Board's remand.

A review of the record shows that an opinion regarding the above-outlined questions was obtained in October 2012.  Notably, that opinion was rendered by a VA clinician other than the one who examined the Veteran in October 2011; however, it does not appear that an examination of the Veteran was conducted, as required by the terms of the Board's September 2012 remand.  Further, a review of Memphis, Tennessee VA Medical Center's (VAMC's) website indicates that the clinician who examined the Veteran in October 2011 remains listed as a physician at that facility.  Despite this fact, the AOJ, without any explanation, sought to have the Veteran's claims folder reviewed by clinician other than the one who examined the Veteran in October 2011 and did not provide the Veteran with an examination, contrary to the terms of the Board's September 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Furthermore, a review of the October 2012 VA reviewer's opinion reveals that it is neither compliant with the terms of the Board's September 2012 remand, nor adequate for evaluation purposes, and, therefore, the matter must again be remanded.  See Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  While the reviewer indicated that an extensive review of the claims folder had been undertaken, noted that the Veteran had sustained a contusion to his knee while in service, acknowledged that the Veteran had been complaining of spine, hip, and shoulder pain "for many years," and attributed the Veteran's left pain to his diagnosed osteoarthritis, his hip and back pain to his degenerative arthritis, and 

shoulder pain to his adhesive capsulitis, the examiner provided no explanation for his opinions that these disabilities were not attributable to any period of active military service.  Simply put, the examiner provided no rationale for his opinion, which Board has consistently determined renders the opinion inadequate for evaluation purposes, as evidenced by the reasoning of its prior remands in the instant case.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (discussing adequacy of medical opinions).

Further, regarding the Veteran's left-knee osteoarthritis, the examiner stated that "in [his] medical opinion this does not appear to be directly related to" service, and as to the Veteran's adhesive capsulitis, the examiner stated that he did not "beli[e]ve that to be related to [the Veteran's] military service."  The Board finds that the examiner's use of the word "appear" and his statement that he did not "beli[e]ve" calls into question the probative value of his opinion that the Veteran's left knee osteoarthritis and adhesive capsulitis are not related to service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence).

Given the need to comply with the terms of the Board's prior remand, the Board finds that the matter must again be remanded so that the development required by its prior remands may be accomplished.  See Barr and Stegall, both supra.  Further, as it appears that the AOJ has determined for whatever reason that the VA clinician who conducted the October 2011 VA examination of the Veteran will no longer be involved in the development of the Veteran's claim, the Board finds that on remand, the Veteran must be scheduled for a VA examination with an examiner who has neither previously examined the Veteran, nor provided any opinion in connection with his claim, in order to fully assess the nature and etiology of the Veteran's complained-of joint pain, other than his elbow pain for which service connection has already been denied.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for an examination with an physician with expertise in joint disease.  An examiner who has not previously examined the Veteran nor offered any opinion in connection with his claim should be selected to determine the nature and etiology of any disability with respect to the Veteran's claim of service connection for joint pain other than elbow pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.  The entire claims file, to include a complete copy of this remand, as well as the Board's January 2008, January 2009, June 2011, September 2011, and September 2012 remands, should be made available to, and reviewed by, the examiner prior to examining the Veteran.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)  

All necessary tests and studies should be conducted, to include x-rays of the shoulders, hips, left knee, neck, spine, and any other painful joints identified by the Veteran (with the exception of the elbows).  The examiner is requested to provide answers to the following questions:

A)  Are the Veteran's complaints of pain in his spine, left knee, hips, and/or shoulders caused by his previously diagnosed lumbar and cervical strain, osteoarthritis of the left knee, left patella chondromalacia, osteoarthritis of the hips, or adhesive capsulitis, or by any other currently diagnosed disability of the back, left knee, hips, or shoulders.

Separate opinions must be provided for each complained-of painful joint.  In rendering these opinions, the examiner must provide specific reasons for his/her findings that any such complained-of joint pain is or is not related to a known clinical diagnosis.  This requires the examiner to support his/her opinion with the medical or lay evidence of record and/or known medical principles.  

B)  If any spine, left knee, hip, and/or shoulder pain is attributable to a known clinical diagnosis, is it at least as likely as not that any such diagnosed disability manifested by spine, left knee, hip, and/or shoulder pain is related to a period of military service.  

Again, the examiner must provide support for any opinion provided.  Specifically, if the examiner determines that the Veteran's left knee pain is attributable to his osteoarthritis of the left knee or left patella chondromalacia, the examiner should address the in-service notations of knee pain and the documented fall and injury to the knee in 2002 and set forth reasons for why this evidence does or does not support a finding of a relationship to service for a left knee disability.

The examiner should also set forth reasons for why or why not the Veteran's statements regarding the onset and continuity of pain supports a finding of a relationship to military service for any diagnosed disability to which that pain is attributable.

C) If the examiner finds that any past or present complained-of joint pain is not due to a specific diagnosed disease entity, the examiner should opine whether such pain represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

Any opinion in this regard must be supported by detailed reasoning and should included citation to pertinent evidence of record and/or medical authority, as appropriate. 

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  Specifically, the AOJ must review the examination report to determine whether the examiner has adequately supported all opinions set forth therein, which requires a discussion of the lay and medical evidence of record and any known medical principles.  

An examiner's mere statement that it is his/her opinion that any joint pain is attributable to a known diagnosis, or that it is his/her opinion that any diagnosed disability is or is not related to service is not an adequate opinion for evaluation purposes and the AOJ should ensure that the matter is not returned to the Board until adequate opinions with explanations on all questions posed have been obtained.  Accordingly, if the examiner does not provide support for his/her opinion, the examination report must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


